IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1124-20



                             JACE MARTIN LAWS, Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                               GREGG COUNTY



               Per curiam.

                                           ORDER


       Appellant was convicted of two counts of assault on a public servant in cause number

48,106-A in the 188th District Court of Gregg County. Appellant was sentenced to confinement for

30 years and 40 years respectively. The court of appeals affirmed the judgment of the trial court.

Laws v. State, No.06-19-00221-CR (Tex. App. —Texarkana, delivered October 14, 2020). The

Appellant’s Pro Se petition for discretionary review was granted by this Court on January 27, 2021.

Appellant is entitled to representation before this Court at this time. See Article 1.051(a)(d)(2),
V.A.C.C.P. Appellant is without representation in this Court. Accordingly, the trial court is ordered

to determine if Appellant is currently represented by counsel, and if so, to inform this court who

represents Appellant. If Appellant is not currently represented by counsel and desires counsel, the

trial court must first determine whether Appellant is indigent. If the trial court finds Appellant is

indigent, that court shall appoint an attorney to represent Appellant before this court in regard to

PDR No. PD-1124-20, in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any

hearing conducted pursuant to this order shall be held within 20 days of the date of this order. The

trial court's order appointing counsel, any findings of fact, affidavits, or transcription of the court

reporter's notes and any other supplementation of the record shall be returned to this court within 30

days of the date of this order.

IT IS SO ORDERED THIS THE 27th DAY OF JANUARY, 2021

DO NOT PUBLISH